Citation Nr: 1045951	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  99-00 213A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for right knee disability, 
degenerative joint disease, to include as secondary to service-
connected lumbosacral strain.

2.  Entitlement to service connection for a right ear hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of the following rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO):  in November 1998, 
the RO denied the claim for a total disability rating; in May 
2001, the RO denied the claims of service connection for a right 
ear hearing loss disability, tinnitus, and a right knee 
disability; and in March 2004, the RO denied the claim for 
increase for lumbosacral strain.

In May 2000, the Board remanded the claim for a total disability 
rating to the RO for further development.
 
In a decision in May 2005, the Board denied the claim of service 
connection for a right knee disability and granted a higher 
rating for a right ankle disability.  Also, the Board remanded 
for further development the claims of service connection for a 
right ear hearing loss disability and for tinnitus, the claim for 
increase for lumbosacral strain, and the claim for a total 
disability rating based on individual unemployability.  

The Veteran then appealed the Board's decision of May 2005, 
denying service connection for a right knee disability, to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in July 2007, the Court vacated the Board's 
decision and remanded the claim for further development.  In 
December 2007, the Board remanded the claim for further 
development.  

In a decision in March 2009, the Board denied the claim of 
service connection for a right knee disability and the claim for 
increase for lumbosacral strain.  Also, the Board remanded for 
further development the remaining claims of service connection 
for a right ear hearing loss disability and for tinnitus and the 
claim for a total disability rating based on individual 
unemployability.  

The Veteran then appealed the Board decision of March 2009 to the 
Court.  In an Order in December 2009, the Court granted a Joint 
Motion for Remand of the parties, the VA Secretary and the 
Veteran through counsel, vacated the Board's decision, denying 
the claim of service connection for a right knee disability and 
the claim for increase for lumbosacral strain, and remanded the 
claims to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Joint Motion. 

The appeal is REMANDED to the VA Regional Office.  


REMAND

Right Knee and Lumbosacral Strain

In the Joint Motion for Remand, the parties agreed that a remand 
was necessary to afford the Veteran a new medical examination for 
the right knee disability.   

The parties also agreed that a remand was necessary to allow the 
Board to determine whether the Veteran was entitled to referral 
for extraschedular consideration the claim for increase for 
lumbosacral strain.  

Right Ear Hearing Loss Disability, Tinnitus, and Total Disability 
Rating

The Veteran is now in receipt of Social Security benefits, so any 
pertinent records as to his entitlement to Social Security 
disability benefits must be obtained and considered in relation 
to hearing loss, tinnitus, and total disability rating claim.  

After the supplemental statement of the case, pertaining to the 
claims of service connection for a right ear hearing loss 
disability and for tinnitus, was furnished to the Veteran in June 
2010, the Veteran asked that a copy of the supplemental statement 
of the case be sent to his attorney, which has not been done.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Social 
Security Administration.

2.  Afford the Veteran a VA examination by 
a physician to determine the following 
alternative theories of service 
connection: 

Direct service connection: Whether it is 
at least as likely as not that the 
Veteran's current right knee disability is 
related to a documented in-service fall 
into a hole in February 1966 wherein the 
Veteran twisted his right foot, although 
no specific evidence of a right knee 
injury was noted at that time. 

The examiner should consider the 
following: the service treatment records 
do not show any complaint, finding, or 
diagnosis of a right knee disability, but 
in February 1966 the Veteran twisted his 
right ankle when he fell into a hole; 
after service there was no identification 
of a right knee disability on VA 
examinations in 1966, 1972, or 1995, but 
beginning in 2000 X-rays showed 
degenerative changes of the right knee; in 
May 2001, and thereafter, the Veteran 
reported that he fell into a hole and had 
pain and swelling of the right knee, which 
had resolved; and the Veteran is competent 
to report right knee symptoms including 
pain, even if such symptoms were not 
recorded. 




Secondary service connection: Whether it 
is at least as likely as not that the 
service-connected low back disability, 
degenerative disc disease with chronic 
lumbosacral strain, caused or aggravated 
the right knee disability.

In this context, the term "aggravation" 
means a permanent increase in the 
underlying disability, that is, an 
irreversible worsening of the right knee 
disability beyond the natural clinical 
course and character of the condition due 
to the service-connected lumbosacral 
strain as contrasted to a temporary 
worsening of symptoms.

In formulating the opinions, the VA 
physician is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of as it is to find against. 

If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, either the ankle 
injury in service on direct service 
connection or  






the service-connected disability on 
secondary service connection, is not more 
likely than any other to cause the 
Veteran's current right knee disability 
and that an opinion on causation is beyond 
what may be reasonably concluded based on 
the evidence of record and current medical 
knowledge.

The claims folder should be made available 
to the examiner for review.

3.  Afford the Veteran a VA examination to 
determine the current level of impairment 
due to lumbosacral strain.

The examiner is asked to describe:

a).  Range of motion in degrees of 
flexion, extension, lateral flexion (right 
and left) and rotation (right and left); 
objective neurological abnormalities, if 
any; and the total duration of 
incapacitating episodes, if any; 

b).  Any functional loss due to pain or 
painful motion (supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion) as well as weakness, excess 
fatigability, incoordination, pain on 
movement, or pain associated with flare-
ups or repetitive motion, and any 
additional functional loss should be 
expressed in terms of additional 
limitation of motion; and, 





c).  Whether the findings on range of 
motion more nearly approximate or equate 
to unfavorable ankylosis of the entire 
thoracolumbar spine. 

4.  Send to the Veteran's attorney a copy 
of the June 2010 supplemental statement of 
the case.

5.  After the completion of the above 
development, readjudicate the claims, 
including an extraschedualar rating for 
lumbosacral strain under 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought 
remains denied, furnish the Veteran and 
his attorney a supplemental statement of 
the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



